DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2021, 10/28/2021 and 4/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 and 25-28 of copending Application No. 16/957,686 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-20 are taught or suggested by claims 1-16 and 25-28 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claims 1, 9 and 15, “User equipment UE” should be changed to “User equipment (UE)” for clarity.
Regarding claim 4, it is unclear is whether the limitation of “a value of a bit” in line 3 is referring to the same value as “a value of each bit” in line 3.  Examiner suggests amending the limitation to “the value of each bit” for clarity.
Regarding claim 20, the scope of claim 20 is confusing because it is unclear whether it is an independent apparatus claim or a dependent method claim.  Also, it is confusing because if claim 20 is interpreted as a dependent claim and would be an improper because it does not provide further limitation of claim 9 subject matter. Examiner suggests explicitly recite the limitations of claim 9 for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0269137 (hereinafter Lindoff) in view of 2015/0029907 (hereinafter Cucala Garcia).
Regarding claims 1, 9, 14, 15 and 20, Lindoff teaches a UE / base station / transmission control method, wherein the method comprises: receiving interference cancellation configuration information sent by a base station ([0145]: details receiving the interference indication), wherein the interference cancellation configuration information is used to instruct the UE to stop performing data transmission on a first time domain resource by using a first frequency domain resource ([0145]: details stopping the up-link transmission using the first power level and the first time-frequency resource if it is determined, based on the interference indication, to not use the first time-frequency resource for up-link transmission; Also, no patentable weight because “is used to instruct… by using” is interpreted as an intended use; Examiner suggests explicitly reciting the performance of the act of instructing and how the first frequency domain resource is utilized such as amending it to “instructs… by utilizing” to give it patentable weight); and stopping, based on the interference cancellation configuration information, performing data transmission on the first time domain resource by using the first frequency domain resource ([0145]: details stopping the up-link transmission using the first power level and the first time-frequency resource if it is determined, based on the interference indication, to not use the first time-frequency resource for up-link transmission). 
Lindoff does not explicitly teach the first time domain resource is a time domain resource that is interfered when the UE performs data transmission on the first frequency domain resource.
However, Cucala Garcia teaches the first time domain resource is a time domain resource that is interfered when the UE performs data transmission on the first frequency domain resource ([0002]: details the same radio resources in the time and frequency domain, creating interference to terminals (UE’s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindoff to incorporate the teachings of Cucala Garcia and include the first time domain resource is a time domain resource that is interfered when the UE performs data transmission on the first frequency domain resource of Cucala Garcia with Lindoff.  Doing so would reduce interference (Cucala Garcia, at paragraph [0038]).

Regarding claims 2, 11 and 16, Lindoff teaches wherein the interference cancellation configuration information comprises at least one of first configuration information or second configuration information ([0039]: details the interference indication has first value and second value, as configuration information), the first configuration information is used to instruct the UE to stop sending data on the first time domain resource by using the first frequency domain resource ([0145]: details stopping the up-link transmission using the first power level and the first time-frequency resource if it is determined, based on the interference indication, to not use the first time-frequency resource for up-link transmission; Also no patentable weight because “is used to instruct… by using” is interpreted as an intended use; Examiner suggests explicitly reciting the performance of the act of instructing and how the first frequency domain resource is utilized such as by amending the phrase to “instructs… by utilizing” to give it patentable weight), and the second configuration information is used to instruct the UE to stop receiving data on the first time domain resource by using the first frequency domain resource ([0145]: details stopping the up-link transmission using the first power level and the first time-frequency resource if it is determined, based on the interference indication, to not use the first time-frequency resource for up-link transmission; no patentable weight because “is used to instruct… by using” is interpreted as an intended use; Examiner suggests explicitly reciting the performance of the act of instructing and how the first frequency domain resource is utilized such as by amending the phrase to “instructs… by utilizing” to give it patentable weight).  

Regarding claims 6, and 18, Lindoff teaches wherein before the receiving interference cancellation configuration information sent by a base station (FIG. 2, steps before 218: details before receiving interference indication), the method further comprises: sending interference assistance information to the base station (Fig. 2, 233; [0097]: details transmitting a request 233 to NW1 (sub-step 213)), wherein the interference assistance information is used to indicate the first frequency domain resource and the first time domain resource (no patentable weight because “is used to indicate” is interpreted as an intended use; Examiner suggests explicitly reciting the performance of the act of indicating by changing this phrase  to “indicates” to give it patentable weight; Also see admitted prior art (AAPA) [0004]); wherein the interference assistance information comprises first assistance information and second assistance information (Fig. 2, 213, 216: details request up-link resource allocations), the first assistance information is used to indicate the first frequency domain resource, and the second assistance information is used to indicate the first time domain resource (no patentable weight because “is used to indicate” is interpreted as an intended use; Examiner suggests explicitly reciting the performance of the act of indicating by amending this phrase to “indicates” to give it patentable weight; Also see AAPA [0004]).  

Regarding claim 10, Lindoff teaches obtaining the predefined interference cancellation configuration information ([0145]: details receiving the interference indication).

Regarding claim 13, these features are not required because interference assistance information is claimed in the alternative and not required under current rejection so wherein the first assistance information comprises a frequency combination identifier; and the second assistance information comprises at least one of the following: transmission mode configuration information or second bitmap information (no patentable weight because interference assistance information is claimed in the alternative (see claim 10) so not required).

Claims 3-5, 7-8, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of Cucala Garcia as applied to claims 1, 9 or 15 above, and further in view of US 2017/0201968 (hereinafter Nam).
Regarding claims 3, 12 and 17, Lindoff does not explicitly teach wherein the first time domain resource is indicated by at least one of the following: a time slot identifier, a subframe identifier, a system frame number SFN identifier, or a first bitmap; and the first frequency domain resource is indicated by a frequency combination identifier.  
However, Nam teaches wherein the first time domain resource is indicated by at least one of the following: a time slot identifier (Table 5: details State 11 DMRS is mapped in the first time interval (slot) and other time intervals (slots) defined by bitmap B = {b.sub.nb.sub.n+1 . . . b.sub.n+N−1}, as a time slot identifier) and the first frequency domain resource is indicated by a frequency combination identifier ([0232]; Table 3: details numerology; for example, 2GHz in the table entry implies carrier frequency around 2GHz, e.g., 2.1 GHz, 1.9 GHz, etc., as frequency combination identifier).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindoff to incorporate the teachings of Nam and include wherein the first time domain resource is indicated by at least one of the following: a time slot identifier, a subframe identifier, a system frame number SFN identifier, or a first bitmap; and the first frequency domain resource is indicated by a frequency combination identifier of Nam with Lindoff.  Doing so would provide system network improve in 5G communication system (Nam, at paragraph [0049]).

Regarding claims 4, these features are not required because first bitmap is claimed in the alternative and not required under current rejection so wherein the first bitmap is indicated by first bitmap information, the first bitmap information comprises a time domain identifier corresponding to each bit in the first bitmap, and a value of each bit (no patentable weight because first bitmap is claimed in the alternative and not required (see claim 3) so not required), and a value of a bit is used to indicate whether the UE stops performing data transmission on a time domain resource indicated by a time domain identifier corresponding to the bit (no patentable weight because first bitmap is claimed in the alternative so not required and because “is used to indicate” is interpreted as an intended use; Examiner suggests explicitly reciting the performance of the act of indicating by amending this phrase to “indicates” to give it patentable weight).  

Regarding claims 5, these features are not required because bitmap is claimed in the alternative and not required under current rejection so wherein the time domain identifier corresponding to each bit comprises at least one of the following: a time slot identifier, a subframe identifier, or an SFN identifier (no patentable weight because first bitmap (See claim 3) is claimed in the alternative so not required).  

Regarding 7 and 19, Lindoff does not explicitly teach wherein the first assistance information comprises a frequency combination identifier; and the second assistance information comprises at least one of the following: transmission mode configuration information or second bitmap information.
However, Nam teaches wherein the first assistance information comprises a frequency combination identifier ([0232]; Table 3: details numerology; for example, 2GHz in the table entry implies carrier frequency around 2GHz, e.g., 2.1 GHz, 1.9 GHz, etc., as frequency combination identifier); and the second assistance information comprises at least one of the following: transmission mode configuration information or second bitmap information (Table 5: details State 11 DMRS is mapped in the first time interval (slot) and other time intervals (slots) defined by bitmap B = {b.sub.nb.sub.n+1 . . . b.sub.n+N−1}, as second bitmap information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindoff to incorporate the teachings of Nam and include wherein the first assistance information comprises a frequency combination identifier; and the second assistance information comprises at least one of the following: transmission mode configuration information or second bitmap information of Nam with the assistance information of Lindoff.  Doing so would provide system network improve in 5G communication system (Nam, at paragraph [0049]).

Regarding claim 8, Lindoff does not explicitly teach wherein the transmission mode configuration information comprises a time slot offset; and the second bitmap information comprises a time slot identifier.
However, Nam teaches wherein the transmission mode configuration information comprises a time slot offset; and the second bitmap information comprises a time slot identifier (Table 5: details State 11 DMRS is mapped in the first time interval (slot) and other time intervals (slots) defined by bitmap B = {b.sub.nb.sub.n+1 . . . b.sub.n+N−1}, as a time slot identifier), as bitmap information comprises a time slot identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindoff to incorporate the teachings of Nam and include wherein the transmission mode configuration information comprises a time slot offset; and the second bitmap information comprises a time slot identifier of Nam with Lindoff.  Doing so would provide system network improve in 5G communication system (Nam, at paragraph [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (US 11,356,139) details interference coordination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415